Citation Nr: 1828025	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for anxiety.

2. Entitlement to service connection for type II diabetes mellitus.

3. Entitlement to service connection for ischemic heart disease, status post stenting and coronary artery bypass graft.

4. Entitlement to service connection for colitis.

5. Entitlement to service connection for diverticulitis.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for glaucoma.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	James M. Brzezinski, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims file is now in the jurisdiction of the Milwaukee RO.

In April 2017, a Travel Board hearing was held before the undersigned; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

Initially, the Veteran testified, and the record reflects, that he receives disability payments from the Social Security Administration (SSA).  However, only the SSA determination is associated with the claims file, not the records on which it was based.  Therefore, these records should be obtained on remand.

The Veteran contends his claimed disabilities are due to his conceded exposure to contaminated water while stationed at Camp Lejeune.  In August 2011, a VA examiner opined they were less likely than not due to contaminated water due to lack of medical literature showing an association.  However, new opinions are needed as to direct service connection.  As well, the Veteran's testimony and medical records suggest his claimed disabilities are all interrelated; therefore, additional development regarding secondary service connection should be performed if appropriate.

Finally, the Board notes that the Veteran is not currently service connected for any disabilities; therefore, he does not meet the schedular requirements for a TDIU.  However, this could change depending on the outcomes of his claims being remanded.  Therefore, the Board finds that the claim for a TDIU is inextricably intertwined with the other pending claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for a TDIU must be deferred pending the resolution (development and readjudication) of the pending claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from SSA copies of the record (to include any underlying medical records) upon which their disability determination was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the disabilities on appeal.

3. After completing directive (1), the AOJ should arrange for a VA examination(s) by a qualified medical professional(s) to determine the nature and likely etiology of the Veteran's anxiety, type II diabetes mellitus, ischemic heart disease, colitis, diverticulitis, hypertension, and glaucoma.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Does the Veteran have anxiety, type II diabetes mellitus, ischemic heart disease, colitis, diverticulitis, hypertension, and/or glaucoma that is at least as likely as not (a 50% or higher degree of probability) related to his active service, to include his conceded exposure to contaminated water at Camp Lejeune?  It is requested that the rationale for the opinion include some discussion of the Veteran's statements regarding his symptomatology, to include the April 2017 Board hearing transcript.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination report(s) to ensure that the opinions contained therein are responsive to the questions posed.

5. Complete any other necessary development based on the results of the above.  If disabilities are service connected, perform all necessary development regarding the TDIU claim.

6. Then, the AOJ should then review the record and readjudicate the claims on appeal for service connection and TDIU.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


